Citation Nr: 9922906	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The appeal was remanded by the Board in October 1997.  


FINDINGS OF FACT

1.  The claim of entitlement to a permanent and total 
disability rating for pension purposes is plausible.  

2.  The veteran was born in October 1954, has reported two 
years of college education, and occupational experience in 
security, as a meat wholesaler, and as a salesperson.  The 
record reflects that he was employed in January 1999.  

3.  The veteran's permanent disabilities are mitral valve 
insufficiency, status post valve replacement, evaluated as 30 
percent disabling; bilateral visual field deficit, evaluated 
as 10 percent disabling; and bilateral varicose veins with 
history of deep venous thrombosis of the right leg and 
history of bilateral femoral artery pseudo-aneurysm and 
residuals of history of right psoas abscess and cellulitis of 
both legs, evaluated as noncompensably disabling.  The 
combined rating for the veteran's disabilities is 40 percent. 

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education and occupational history.  

5.  The veteran's substance abuse is due to his own willful 
misconduct. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to a permanent and total 
disability rating for pension purposes is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a permanent and total rating for 
nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17, and Part 4, Diagnostic Codes 
6080, (7016, 7120, prior to and from January 12, 1998), 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The veteran has been afforded VA examinations and a personal 
hearing.  Inquiry was made of him as to whether or not he 
desired to have a hearing before a member of the Board and he 
did not respond.  Further, the veteran was afforded the 
opportunity for additional multiple VA examinations but 
failed to report for these examinations after being scheduled 
and notified for two separate dates, as well as the 
consequences of failure to report.  Treatment records that 
have been indicated to exist have been obtained or an attempt 
has been made to obtain them.  The Board is satisfied that 
all relevant facts that may be obtained have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
law.  Id.  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist where an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).  

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment that is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.16.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2); 4.17(b).  

An analysis of the propriety of the rating assigned for each 
of the veteran's nonservice-connected disabilities is 
warranted.  During the pendency of the veteran's claim, the 
rating criteria with respect to cardiovascular disorders were 
revised.  Therefore, the Board has evaluated the veteran's 
mitral valve insufficiency, status post valve replacement, 
under the old criteria and under the revised criteria from 
the date of the revision.  See DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997); Rhodan v. West, 12 Vet. App. 55 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The relevant findings with respect to each disability are 
summarized below.  

Noncompensably Disabling

Initially, the Board notes that the report of an October 1993 
VA general medical examination reflects diagnoses including 
that the veteran was HIV-positive in 1992.  The January 1994 
rating decision assigned a noncompensable evaluation for this 
status.  However, a September 1994 letter from Carl Tommaso, 
M.D., a private physician, reflects that the veteran was HIV-
negative as of March and subsequent VA treatment records, 
including one dated in January 1999, reflect that the veteran 
has been tested with respect to his HIV status and found to 
be negative.  Accordingly, a compensable evaluation for an 
HIV status is apparently not warranted since the veteran 
appears to be HIV-negative.  

The record reflects that the veteran has a history of right 
psoas abscess and cellulitis of both legs as well as 
bilateral varicose veins with a history of deep venous 
thrombosis of the right leg.  However, the reports of the VA 
examinations accomplished in October 1993 as well as 
subsequent treatment records fail to reflect that the veteran 
currently has any symptoms that would warrant a compensable 
evaluation under Diagnostic Code 7805 or Diagnostic 
Code 7120, either prior to or from January 12, 1998.  In this 
regard, the report of an October 1993 VA artery and vein 
examination does not reflect any pertinent abnormality or 
offer any pertinent diagnosis.  Therefore, in the absence of 
any competent medical evidence supporting symptoms that would 
warrant compensable evaluations for either of these 
disabilities and competent medical evidence indicating normal 
findings, a preponderance of the evidence is against 
compensable evaluations for either of these disabilities.  

Visual Field Deficit

The report of the October 1993 VA general medical examination 
reflects the statement that the veteran had reduced field of 
vision in both eyes.  A 10 percent evaluation was assigned 
under Diagnostic Code 6080 on the basis of left temporal 
field deficit.  There is no competent medical evidence of 
record that reflects that the veteran experiences bilateral 
field vision deficit that is at least to 60 degrees or 
unilateral field vision impairment to 15 degrees.  In the 
absence of such evidence, a preponderance of the evidence is 
against an evaluation greater than the 10 percent that has 
been assigned for field visual deficit.  

Mitral Valve

The report of an October 1993 VA cardiovascular examination 
reflects diagnoses including status post aortic valve 
replacement secondary to endocarditis and mitral valve 
insufficiency.  Letters from private physicians, dated in 
September, November, and December 1994, reflect that the 
veteran underwent an aortic root replacement with a St. Jude 
valve conduit in combination with other procedures and 
reimplantation of his right coronary directly into the 
conduit.  A subsequent December 1994 letter from Axel W. 
Joob, M.D., a private physician, reflects that the veteran 
was "doing fantastic."  It was noted that his incision 
looked great and his lungs were clear with the swelling gone.  
The veteran seemed much more active than he had in the past 
five years.  

Diagnostic Code 7016, prior to January 12, 1998, provided 
that following one year after heart valve replacement the 
rating was to be based on rheumatic heart disease with a 
minimum of 30 percent assigned.  Under Diagnostic Code 7000 
rheumatic heart disease would be evaluated as 60 percent 
disabling where the heart was definitely enlarged with severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia with more than light manual 
labor precluded.  From January 12, 1998, Diagnostic Code 7016 
provides that a 60 percent evaluation for heart valve 
replacement is warranted where there is more than one episode 
of acute congestive heart failure in the past year or 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A review of the competent medical evidence of record reflects 
that the veteran does not have any of the symptoms that would 
warrant an evaluation greater than the 30 percent assigned.  
In this regard, the December 1994 letter from Dr. Joob 
reflects that the veteran was doing fantastic following his 
recent surgery and subsequent medical evidence does not 
indicate that the veteran has had any of the symptoms 
required for a 60 percent evaluation under the criteria in 
effect either prior to or from January 12, 1998.  

In the analysis set forth above, the Board has determined 
that the ratings currently assigned the veteran's nonservice-
connected disabilities are, in each instance, proper.  
Therefore, the 40 percent combined rating assigned in 
consideration of these disabilities is similarly appropriate.  
Given the foregoing consideration (and assuming arguendo that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 U.S.C.A. § 4.17), the 
veteran's disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation 
in accordance with 38 C.F.R. § 4.15.  Nor has the veteran 
been shown to suffer the permanent loss of use of his hands, 
feet, or eyes, in accordance with the criteria set forth in 
38 C.F.R. § 4.15.  Accordingly, on the basis of the objective 
"average person" standard of review, a permanent and total 
disability evaluation is not warranted.  

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  Since the veteran's 
disabilities have been found to be appropriately rated, and 
since none of his disabilities has been rated as at least 40 
percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis. 

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1954 and has two years of college 
education.  The veteran's work history includes security 
work, wholesaler, and salesperson.  A September 1997 record 
reflects that the veteran had found new employment at Temple 
Steel Company.  A November 1997 VA treatment record reflects 
that the veteran had worked at the board of education for six 
months.  A December 1997 record reflects that he was not 
working, but a January 1998 record reflects that he had been 
called back to Temple Steel Company and was doing a job that 
required him to sit.  A January 1999 VA treatment record 
reflects that the veteran continued to be employed.  Thus, 
the veteran has not shown that his present condition renders 
him per se unemployable under either the average person's 
standard or on an individual basis.  Accordingly, the Board 
concludes that the veteran has not presented such an unusual 
disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a basis 
for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  On the 
basis of the above analysis, a preponderance of the evidence 
is against a permanent and total disability evaluation for 
pension purposes.


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

